11-2116-cv
Clark v. Town Bd. of the Town of Clarkstown

                                   UNITED STATES COURT OF APPEALS
                                       FOR THE SECOND CIRCUIT

                                              SUMMARY ORDER

RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A
SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED
BY FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1.
WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY
MUST CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE
NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY ORDER MUST SERVE A COPY
OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.


        At a stated Term of the United States Court of Appeals for the Second Circuit, held at the
Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New York, on the
31st day of January, two thousand thirteen,

Present:    PIERRE N. LEVAL,
            ROSEMARY S. POOLER,
            DEBRA ANN LIVINGSTON,
                        Circuit Judges.
_____________________________________________________

JOSEPH CLARK,

                                       Plaintiff-Appellant,

                               -v-                                              11-2116-cv

TOWN BOARD OF THE TOWN OF CLARKSTOWN,
TOWN OF CLARKSTOWN, WILLIAM COLLINS, as former Chief of
Police of the Clarkstown Police Department, KEVIN KILDUFF, as
former Chief of Police of the Clarkstown Police Department,

                        Defendants-Appellees.*
_____________________________________________________

Appearing for Appellant:               Maureen McNamara, West Haverstraw, NY

Appearing for Appellees:               Norma G. Meacham (Christopher M. McDonald, on the brief),
                                       Whiteman Osterman & Hanna LLP, Albany, NY

     Appeal from a judgment of the United States District Court for the Northern District of
New York (McAvoy, J.).


         *
             The Clerk of the Court is directed to change the caption as set out above.
     ON CONSIDERATION WHEREOF, IT IS HEREBY ORDERED, ADJUDGED,
AND DECREED that the judgment of said District Court be and it hereby is AFFIRMED.

        Plaintiff-Appellant Joseph Clark appeals from the district court’s grant of the motion for
judgment on the pleadings, entered on January 4, 2011, finding for the Town of Clarkstown
Defendants on all claims, and the certification of the case pursuant to Fed. R. Civ. P. 54(b)
entering partial final judgment for the Town, entered on April 22, 2011. We assume the parties’
familiarity with the underlying facts, procedural history, and specification of issues for review.

        The latest date at which Clark alleged action by these Town Defendants was in 1999,
with his removal from their payroll following the State’s grant of the Town’s application for
retirement disability. The complaint in this case was filed on September 11, 2009. The district
court rightly concluded that all of Clark’s allegations against the Town were time-barred by the
relevant statutes of limitations.

        We need not address Clark’s appeal of the Rule 54(b) certification because in the interim
the district court entered final judgment dismissing all of Clark’s claims.

        We find Clark’s remaining arguments to be without merit. Accordingly, the judgment of
the district court hereby is AFFIRMED.

                                                     FOR THE COURT:
                                                     Catherine O’Hagan Wolfe, Clerk




                                                2